Title: General Orders, 1 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, October 1st 1776.
Spotswood.Gates.


The Picquet duty being too severe on the few Brigadiers who are now here; after this day, the Brigadier General of the day is

not expected to lay out on picquet—He will attend on the parade, march off the Guards; see them properly posted; visit them twice in the day, and at day-break in the morning, The Colonel being the immediate commanding officer of the picquet, will be very vigilant to prevent surprise; give immediate Notice to the Brigadier, of any approach of the enemy, or other extraordinary occurrences.
James McCormick of Capt: Farrington’s Company, Col. Sergeant’s Regiment, having been tried and convicted by a Court Martial whereof Col. Lasher was President of “Desertion and Mutiny”—is ordered to suffer Death, on the 8th and 5th Articles of War—The General approves the sentence, and orders him to be hang’d to morrow at 11 O’Clock—The troops off duty are to be paraded on the Grand Parade at that time.
Capt. Marony, late Provost Marshal, having absented himself from Camp without leave, is suspended, and Thomas Bryan appointed in his stead—He is to be obeyed and respected accordingly.
No Officer is on any pretence to leave the Camp, without permission in writing from the Commander in Chief; one of the Major Generals, through their respective Brigadiers, or commanding officers.
The General also thinks it proper to acquaint the officers and soldiers, who have stayed and faithfully attended to their duty, that he has wrote to the respective States, to order back all officers, and soldiers, who have absented themselves with, or without leave; and that he will take the most effectual measures for the purpose. From the movements of the Enemy, and other corroborating Circumstances, to say nothing of the advanced season, and the necessity which must induce them to bring on a decisive Engagement; the General has abundant reason to believe, that an Attack may be hourly expected—He exhorts every commanding Officer therefore of Corps, to pay particular attention to the state of the Arms and Ammunition of their men; that nothing may be amiss whenever we are called upon, however sudden it may happen—At the same time he once more recommends, to every officer and soldier, the importance of the cause they are engaged in, and the necessity there is of their behaving like men, who are contending for every thing that freemen

should value—He assures the whole, that it is his fixt determination to defend, the Posts we now hold, to the last extremity; and nothing but unpararelled Cowardice can occasion the loss of them, as we are superior in number, and have a better Cause to contend in, than the enemy have. He further declares, that any spirited behaviour, in Officers, or Soldiers, shall meet with its reward, at the same time that Misbehaviour and Cowardice, shall find exemplary punishment.
Every Brigadier, or Officer commanding Brigade, is hereby enjoined and ordered, to select some good officers to be in the rear of their Battalions, and these Officers are positively ordered to shoot any Officer, or Soldier, who shall presume to quit his Ranks, or retreat, unless the Retreat is ordered by proper Authority; And to prevent the confusion which is occasioned by every person’s undertaking to give, or carry Orders, none are to be looked upon as valid, that are not delivered in the manner mentioned in the Orders of the 17th Ultimo.
The Militia if they have not already done it, are to get completed with as much Powder, Ball and Cartridge Paper, as will make 20 Rounds of Cartridges.
That no man, either officer or soldier, may plead ignorance of these Orders, the Colonels, or commanding Officers of Corps are to take especial care that they be read to the whole, as they will answer the contrary: The Adjutant General is to transmit Copies thereof to Major Genl Heath and Greene, that the whole Army may be apprised thereof; the General being determined to punish Cowardice, the instant it happens, for the sake of example.
Major Colbourne is appointed to command the Rangers, lately under Col. Knowlton—he is to take Orders from General Putnam, to whom they are to make daily reports.
After Orders. The following troops to parade at 5. O’Clock, on the Grand Parade, and there receive Orders from Genl Putnam.
Light Infantry of the Pennsylvania Battalions.
Genl Mifflin’s Brigade to furnish a Lieut: Colonel and 300 Men.
Genl Wadsworth’s Brigade to furnish 200 Men; to be commanded by Col. Silliman.

Genl McDougall’s Brigade to furnish a Lieut: Colonel and 200 Men.
Genl Fellow’s Brigade to furnish a Major & 150 Men.
